DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 69-74, 77-94 are currently pending.  Claims 79-94 were newly presented.
Priority:  This application has PRO 63/030,780 (05/27/2020)
and PRO 62/936,837 (11/18/2019).
Claim Rejections - 35 USC § 103
Claims 1-27, 31-34, 60-75, 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Elenko et al. (US20170095465) and Vaya et al. (US20060018933). 
	Applicant canceled the claims or incorporated the limitations of claim 76 into the claims.  Thus, the rejection is withdrawn.
  
Claims 69-74, 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Elenko et al. (US20170095465) in view of Vaya et al. (US20060018933) and Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). 
Applicant canceled the claims or incorporated the limitations of claim 76 into the claims.  Thus, the rejection is withdrawn in favor of the following new rejections.
 
Double Patenting
In view of the claim amendments, the prior double patenting rejections are withdrawn.

NEW CLAIM REJECTIONS NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 69-74, 77-94 are rejected under 35 U.S.C. 103 as being unpatentable over Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). 
Regarding claim 69, Elenko teaches A method of treating schizophrenia in a patient in need thereof (claim 1: “A method of treating a central nervous system disorder in a patient” “the central nervous system disorder being selected from schizophrenia”), the method comprising: orally administering to the patient twice daily an oral ([0015]: “the muscarinic Activator and Inhibitor can be taken orally”; [0018]: “The medicament may be given orally in tablets, troches, liquids, drops, capsules, caplets and gel caps or other such formulations known to one skilled in the art.”; [0065]: “the muscarinic Activator and Muscarinic Inhibitor are administered to a patient 2 times during a 24 hour period”), immediate release dosage form ([0014]: “formulated in an immediate release dosage form”) tartrate , and chloride, (claim 1:” 1. A method of treating a central nervous system disorder in a patient, the method comprising administering xanomeline and trospium chloride to the patient, the central nervous system disorder being selected from schizophrenia”; claim 8: “A method of improving the tolerability of xanomeline in a patient, comprising administering to the patient xanomeline in combination with trospium chloride.”; [0034]: “The term ‘pharmaceutically-acceptable salts,’ used interchangeably with ‘salts,’ is art-recognized and refers to salts prepared from relatively non-toxic acids or bases including inorganic acids and bases and organic acids and bases, including, for example, those contained in compositions of the present invention. Suitable non-toxic acids include inorganic and organic acids such as … tartaric acid, … and the like.”; [0101]: “The dosage forms may also include one or more pharmaceutically-acceptable salts.”
Although Elenko teaches the administration of xanomeline and pharmaceutically acceptable salts including tartaric acid, xanomeline tartrate is not specifically taught.  However, the tartaric acid salt form of xanomeline was known in the art as safe and effective as specifically taught by Sramek in a MTD (maximum tolerated dose) clinical study and concluded that there was a “favorable tolerability profile” and “the specificity of xanomeline tartrate for M1 receptors can be retained and optimized in future clinical trials” (p. 805).  Thus, one of ordinary skill in the art would have considered xanomeline tartrate as a suitable salt form for administration as taught by Elenko and arrive at the claimed limitation. 
Elenko also teaches claim 69’s language of to achieve ([0062]: “A set of standard measures has also been developed to assess schizophrenia symptoms including the Brief Psychiatric Rating Scale (BPRS), the Positive and Negative Syndrome Scale (PANSS) and Clinical Global Impression (CGI). (Mortimer A M. Br J Psychiatry Suppl. 50:s7. 2007)”) and  wherein the administration occurs via a titration scheme that comprises up-titration of the xanomeline tartrate and trospium chloride ([0123]: “Treatment may be initiated with smaller dosages that are less than the optimum dose of the compound. Thereafter, the dosage may be increased by small increments until the optimum balance between therapeutic effect and side effects is attained. This principle of drug titration is well understood by those of skill in the art.”). One of ordinary skill in the art would have considered routine the optimization of dosage and an active pharmaceutical to achieve a desirable pharmacological effect of reducing PANSS as specifically suggested by Elenko and arrive at the claimed invention.
Regarding claim 70-73, as in the rejection of claim 69, Elenko teaches treating schizophrenia and would have used well-known methods of demonstrating efficacy such as reducing PANSS and CGI ([0062]: “As another example, objective physiological measures (e.g., EKGs) may be used by those skilled in the art. A set of standard measures has also been developed to assess schizophrenia symptoms including the Brief Psychiatric Rating Scale (BPRS), the Positive and Negative Syndrome Scale (PANSS) and Clinical Global Impression (CGI). (Mortimer A M. Br J Psychiatry Suppl. 50:s7. 2007).”) which one of ordinary skill in the art would have reasonably considered in optimizing the therapeutic efficacy and arrive at the claimed invention.
Regarding claim 73, as in the rejection of claim 69, Elenko teaches clinical studies which determined safety and efficacy over the course of days (Fig. 2, p. 20-21) and one of ordinary skill in the art would have considered measuring efficacy over longer periods including within about 5 weeks and arrive at the claimed invention.
Regarding claim 74, as in the rejection of claim 69, Elenko teaches treating schizophrenia and would have used well-known methods of demonstrating efficacy such as reducing PANSS and CGI ([0062]: “As another example, objective physiological measures (e.g., EKGs) may be used by those skilled in the art. A set of standard measures has also been developed to assess schizophrenia symptoms including the Brief Psychiatric Rating Scale (BPRS), the Positive and Negative Syndrome Scale (PANSS) and Clinical Global Impression (CGI). (Mortimer A M. Br J Psychiatry Suppl. 50:s7. 2007).”) which one of ordinary skill in the art would have reasonably considered in optimizing the therapeutic efficacy and arrive at the claimed invention.
Regarding claim 77-78, Elenko teaches treating schizophrenia comprising orally administering xanomeline and a salt of trospium as detailed supra.  Elenko also teaches in Example 7 ([0136]-[0144]) a phase 1 trial for one week where the a reduction in adverse events was found ([0141]) such as nausea or “cholinergic adverse events” ([0137], [0057]).  Based on Elenko’s teaching, one of ordinary skill in the art would have considered routine optimization of the dosing to reduce adverse events and arrive at the claimed invention with a reasonable expectation of success.
Regarding claims 79-94, Elenko does not specifically teach the claim’s titration scheme including the specific amounts and periods for adjustment.  However, Elenko does teach dosage titration ([0123]: “Treatment may be initiated with smaller dosages that are less than the optimum dose of the compound. Thereafter, the dosage may be increased by small increments until the optimum balance between therapeutic effect and side effects is attained. This principle of drug titration is well understood by those of skill in the art.”) including ranges as in the instant claims ([0109]: “the medicament contains from five milligrams to 700 milligrams of xanomeline. In a preferred embodiment, the medicament contains from 25 milligrams to 300 milligrams of xanomeline.”; [0115]: “the medicament contains from one milligram to 400 milligrams of trospium chloride. In a preferred embodiment, the medicament contains from 6.5 milligrams to 200 milligrams of trospium chloride”).  Based on Elenko’s teaching, one of ordinary skill in the art would have considered routine optimization of the dosing as was “well understood by those of skill in the art” and arrive at the claimed invention with a reasonable expectation of success.  
Response
Applicant argues that one of ordinary skill in the art would not have expected efficacy.  This is not persuasive because Elenko specifically teaches the treatment of schizophrenia with a combination of xanomeline and trospium chloride.  Thus, one of ordinary skill in the art had a reasonable expectation of success in using the same active ingredients to treat the same condition. 
Applicant also argues that “the results of a Phase 2 clinical trial” “were unexpected and surprising and could not have been guaranteed”.  The argument is not persuasive because Elenko specifically teaches the treatment of schizophrenia with a combination of xanomeline and trospium chloride.  Thus, it would have been expected that the same active ingredients would treat the same condition. The argument is also not persuasive because the “results” all relate to “KarXT” which the instant specification describes as:
[0280] An oral pharmaceutical composition comprising a plurality of xanomeline beads comprising xanomeline or a salt thereof, and a plurality of trospium beads comprising a salt of trospium is referred to as "KarXT." KarXT may be formulated in many dosage strengths, for example, as exemplified below KarXT 50/10, KarXT 50/20, and KarXT 75/20, wherein the number before the slash is the milligrams of xanomeline free base in the composition (X) and the number after the slash is the milligrams of trospium chloride in the composition (T).

Thus, “KarXT” corresponds to the “free base” and is not commensurate in scope with the instant claims.
Applicant also alleges that there were unacceptable GI side effects in the teaching of Sramek and Elenko, however, as specifically stated in Elenko the combination with trospium chloride addressed the side effects ([0143]: “In addition to evaluating whether the addition of trospium chloride improved the tolerability of xanomeline, the study also provided data about the overall safety and tolerability of xanomeline+trospium chloride. Overall, the combination was well tolerated with no severe adverse events and no serious adverse events, and with the vast majority of adverse events being classified as mild”).    
	None of Applicant’s arguments are persuasive and the claims are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 69-74, 77-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10933020 in view of Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 69-74, 77-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10265311 in view of Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 69-74, 77-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10695339 in view of Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 69-74, 77-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10369143 in view of Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 69-74, 77-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10369144 in view of Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 69-74, 77-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10238643 in view of Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
Claims 69-74, 77-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69-81 of U.S. Application No. 17167714 in view of Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
This is a provisional nonstatutory double patenting rejection.
Claims 69-74, 77-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-66 of U.S. Application No. 16880634 in view of Elenko et al. (US20170095465) in view of Sramek et al. (J. Clin. Pharmacology, v. 35, issue 8, Aug 1995, p. 800-806). The discussion in the 35 USC 103 rejections supra is incorporated herein.  The instant claims are to a method that overlaps with the patent claims including a composition which one of ordinary skill would have a reasonable expectation of success in combining with the cited art and arriving at the claimed invention.  Therefore, the claims are obvious. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639